 

aN

SS DN Ww

10
11
12

13

14
15
16
17
18
19
20
21

22
23

24
25
26

27

28

-Attomey for Defendant ENRIQUE LOPEZ By

 

)

W. SCOTT QUINLAN, 101269
Attorney at Law

2333 Merced Street

Fresno, Ca 93721

Telephone: (559) 442-0634
Facsimile: (559) 233-6947

    

AUG 28 2019

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

DEPUTY CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, _ No. 1:19-CR-0014 DAD-BAM

Plaintiff, DEFENDANT ENRIQUE LOPEZ’ REQUEST
, TO SEAL THE REPLY TO OPPOSITION TO
v. HIS MOTION FOR DISCOVERY AND
. INSPECTION ORDER

ENRIQUE LOPEZ, et al.

Defendants.

 

 

Defendant Enrique Lopez respectfully requests that the Court seal his Reply to Opposition
to His Motion for Discovery and Inspection. The Reply to Opposition to His Motion for
Discovery and Inspection contains information which the Court has previously ordered sealed in
this case (Doc. 59). The Court has previously ordered sealed Defendant’s initial motion for
discovery and the government’s response to that motion. |

Therefore, Defendant Enrique Lopez requests that his Reply to Opposition to His Motion

for Discovery and Inspection be ordered sealed.

Dated:_August 28, 2019 . Respectfully submitted,

 

/s/ W. Scott Quinlan
W. Scott Quinlan, Attorney for Defendant
- ENRIQUE LOPEZ

 
 

 

ORDER

Good Cause Appearing: .

IT IS HEREBY ORDERED that Defendant Enrique Lopez’ Reply to Opposition to His
Motion for Discovery and Inspection be sealed, pending further order of the Court.

IT IS SO ORDERED | |

Dated:__* ff Mihi

Hpnbrable Barbara A. uliffe
if States District rt Magistrate

 

 
